Citation Nr: 0732311	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  01-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury of the hands and feet, to include arthritis of the 
knees.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

REMAND

The veteran served on active duty from September 1947 to 
September 1951.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a June 2007 Order of the U.S. 
Court of Appeals for Veterans Claims (Court).  

In an April 2006 decision, the Board denied entitlement to 
service connection for residuals of a cold injury of the 
hands and feet, to include arthritis of the knees.  The 
veteran appealed the Board's decision to the Court.  In May 
2007, the parties filed a Joint Motion for Remand (Joint 
Motion).  By Order entered June 4, 2007, the Court granted 
this motion, and remanded the claim as requested in the Joint 
Motion.  

The Joint Motion indicates that VA failed to obtain an 
adequate medical examination and opinion to determine whether 
the veteran's exposure to the cold resulted in any permanent 
secondary debilitating effects of his hands and/or feet.  
Consequently, further development is needed before a decision 
can be issued on the merits of the veteran's claim for 
service connection for residuals of a cold injury of the 
hands and feet, to include arthritis of the knees.  Such 
development would ensure that his due process rights, 
including those associated with the duties to notify and 
assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Schedule the veteran for an 
appropriate examination for the purpose 
of ascertaining whether he has any 
permanent secondary debilitating effects 
to his hands and feet from his in-service 
exposure to the cold and, if so, what 
those debilitating effects are.  The 
examiner should also consider whether the 
veteran's knee arthritis is a residual of 
his exposure to the cold.  Any necessary 
testing should be performed. the claims 
folder should be made available for 
review, and the examiner should explain 
the reason(s) for the opinion(s).  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



